DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed February 5, 2021, has been received and entered.
	Claims 2-7 are cancelled.  
Claims 1 and 8-10 are pending.  Claims 8-10 are withdrawn.
Claim 1 is examined on the merits.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 101182469. Listed on IDS filed 10/4/17. Machine Translation cited below. Previously cited) in view of Parker (US 2012/0053146. Previously cited), Sun (US 6,776,996. Previously cited), Lee (US 2011/0236361. Previously cited), and Ryu (WO 2014/077581. English equivalent US 2015/0289515 cited below. Previously cited), and in light of Murai (US 5,476,869. Previously cited) and the Chemical Book (“Dioctyl sulfosuccinate sodium salt.” [online]. 2017. [retrieved on 2020-03-02]. Retrieved from the Internet:< URL: https://www.chemicalbook.com/ChemicalProductProperty_EN_CB7769467.htm>. Previously cited).
Zhu discloses the strain Aspergillus niger ANUV90, deposited with the accession number CGMCC No. 2234 (claim 1 of Zhu; page 3, first paragraph of Machine Translation of Description).  The A. niger ANUV90 strain can be used for biological control of plant parasitic nematodes (page 3, last paragraph of Machine Translation of Description).  Additionally, the fermentation broth of this strain also has nematicidal activity (page 1, first paragraph of Machine Translation of Description).  See also claim 6 of Zhu.  In particular, Zhu discloses the nematicidal activity of the fermentation broth of the ANUV90 strain against about 50 northern root-knot nematodes J2 (Example 4 on page 7 of the Machine Translation of Description, in particular the fourth paragraph of Example 4).  As evidenced by Murai, northern root-knot Meloidogyne hapla (column 2, lines 44-45).  Therefore, the ANUV90 strain and its fermentation broth have nematicidal activity against Meloidogyne hapla.
Zhu differs from the claimed invention in that Zhu does not expressly disclose that the A. niger strain is A. niger F22 strain.  However, the ANUV90 strain of Zhu appears to be identical to the claimed F22 strain (deposited with accession number KCTC 12771BP) based on the fact that the strain of Zhu is of the same species as the claimed strain, and has nematicidal activity against plant-parasitic nematodes including Meloidogyne hapla.  Therefore, the ANUV90 strain reads on the claimed F22 strain, absent a showing by Applicant that the ANUV90 strain is distinct from the claimed F22 strain.  Although Zhu does not recognize that their ANUV90 strain has nematicidal activity against Bursaphelenchus xylophilus, since the ANUV90 strain appears to be the claimed F22 strain, then it necessarily possesses nematicidal activity against B. xylophilus, absent a showing by Applicant that the ANUV90 strain is distinct from the claimed F22 strain.

Zhu further differs from the claimed invention in that Zhu does not expressly disclose that the ANUV90 strain (reading on the claimed F22 strain) is prepared into a wettable powder formulation which includes white carbon, sodium bis[2-ethylhexyl]sulfosuccinate, sodium lignosulfonate, and kaolin.
Parker discusses pesticides, wherein pesticides include nematicides (page 1, paragraph [0002]).  Parker states, “A pesticide is rarely suitable for application in its pure form.  It is usually necessary to add other substances so that the pesticide can be used at the required concentration and in an appropriate form, permitting ease of application, handling, transportation, storage, and maximum pesticide activity” (page 27, paragraph [0248]).  Thus 
Sun discloses wettable powder pesticidal compositions which comprise a dispersing agent, a flow enhancing agent, a bulking agent, a wetting agent, a pH-modifying agent, and a coated pesticidal matrix prepared by the process of their invention (column 6, lines 6-13).  The dispersing agents useful in the wettable powder pesticidal compositions include any of the conventional agents known in the art, wherein preferred dispersing agents include sodium lignosulfonate (column 6, lines 30-35).  The most preferred bulking agent is kaolin clay (column 6, lines 58-59).  Preferred wetting agents include sodium dioctyl sulfosuccinate (column 6, lines 64-66).  Sodium dioctyl sulfosuccinate is also known in the art as sodium bis(2-ethylhexyl) sulfosuccinate, as evidenced by the Chemical Book (see ‘EPA Substance Registry System’ entry on the first page of the Chemical Book).
Lee discloses a microbial agent comprising a strain of a bacteria (specifically Pseudomonas oleovorans) having a controlling activity against plant viral diseases (abstract).  The microbial agent may be prepared by formulating the cells, the culture or the dried powder of the culture in combination with surfactants, nutrients, and carriers (page 2, paragraph [0035]).  The carriers may be selected from various ones, including kaolin and white carbon (page 2, paragraph [0040]).  The microbial agent may be formulated by using the surfactants and/or carriers in a form that can be a wettable powder (page 2, paragraph [0041]).  The wettable powder may be prepared by obtaining a dried powder of the culture by a post-treatment process, adding the surfactants, nutrients and carriers thereto, and mixing them (page 2, paragraph 
Ryu discloses a composition for controlling a plant disease containing as an active an active ingredient, high pressure-sterilized culture solution of a strain of Bacillus.  The aqueous formulation of the composition may consist of the active ingredient (the high pressure-sterilized culture solution of a strain of Bacillus), white carbon as a hygroscopic agent, sodium bis[2-ethylhexyl]sulfosuccinate as a wetting agent, sodium lignosulfonate as a dispersing agent, and kaolin as a bulking agent (page 3, paragraph [0050]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have prepared the ANUV90 strain of Zhu into a wettable powder comprising white carbon (taught in Lee and Ryu), sodium bis[2-ethylhexyl]sulfosuccinate (taught in Sun and Ryu), sodium lignosulfonate (taught in Sun, Lee, and Ryu), and kaolin (taught in Sun, Lee, and Ryu).  One of ordinary skill in the art would have been motivated to have provided the ANUV90 strain of Zhu as a wettable powder since pesticides, which include nematicides (which the invention of Zhu is drawn to), are formulated into wettable powders since pesticides are rarely suitable for application in its pure form, as indicated in Parker; Wettable powders are amongst the formulations for pesticides (e.g. nematicides) that permit ease of application, handling, transportation, storage and maximum pesticide activity, as further taught by Parker.  It would have been obvious to have included each of the components (white carbon, etc.) with the ANUV90 strain in the wettable powder since each are known for being included in wettable powders.  Moreover, it would have been obvious to have included the particular combination of components (white carbon, etc.) with the 
A holding of obviousness is clearly required.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (JP 2005082530. Listed on IDS filed 10/4/17. Machine Translation cited below. Previously cited) in view of Parker, Sun, Lee, and Ryu, and in light of Hussey (US 2009/0077687. Previously cited) and the Chemical Book.
Horiuchi discloses a nematocide comprising Aspergillus niger, and at least one of its metabolites as active ingredients, wherein the A. niger is at least one of A. niger JAM4054 and A. niger JAM4055 (claims 1 and 2 of Horiuchi).  Furthermore, the nematocide of Horiuchi can contain an active ingredient derived from the fungus in any amount (paragraph [0011] on page 4 of Machine Translation of Description).  The nematocide is for controlling nematodes that cause parasitic diseases, such as root-knot nematodes (paragraph [0001] on page 1; paragraph [0009] on page 3 of Machine Translation of Description).  As evidenced by Hussey, Meloidogyne spp. M. arenaria, M. incognita, M. javanica, and M. hapla (page 8, paragraph [0099]).  Therefore, the JAM4054 and JAM4055 strains and its metabolites have nematicidal activity against Meloidogyne spp.  
Horiuchi differs from the claimed invention in that Horiuchi does not expressly disclose that either of the A. niger strains is A. niger F22 strain.  However, the JAM4054 strain and the JAM4055 strain of Horiuchi each appears to be identical to the claimed F22 strain (deposited with accession number KCTC 12771BP) based on the fact that the strains of Horiuchi are of the same species as the claimed strain, and have nematicidal activity against nematodes that cause parasitic diseases including Meloidogyne spp.  Therefore, the JAM4054 strain and the JAM4055 strain each reads on the claimed F22 strain, absent a showing by Applicant that the JAM4054 strain and the JAM4055 strain are distinct from the claimed F22 strain.  Although Horiuchi does not recognize that their JAM4054 and JAM4055 strains have nematicidal activity against Bursaphelenchus xylophilus or any of the Meloidogyne species recited in instant claim 1 (M. hapla, M. javanica, M. arenaria, M. incognita), since the JAM4054 and JAM4055 strains each appear to be the claimed F22 strain, then they each necessarily possesses nematicidal activity against B. xylophilus and any one of M. hapla, M. javanica, M. arenaria, and M. incognita, absent a showing by Applicant that the JAM4054 and JAM4055 strains are distinct from the claimed F22 strain.

Horiuchi further differs from the claimed invention in that Horiuchi does not expressly disclose that the JAM4054 and JAM4054 strains (reading on the claimed F22 strain) are each prepared into a wettable powder formulation which includes white carbon, sodium bis[2-ethylhexyl]sulfosuccinate, sodium lignosulfonate, and kaolin.

Parker discusses pesticides, wherein pesticides include nematicides (page 1, paragraph [0002]).  Parker states, “A pesticide is rarely suitable for application in its pure form.  It is usually necessary to add other substances so that the pesticide can be used at the required concentration and in an appropriate form, permitting ease of application, handling, transportation, storage, and maximum pesticide activity” (page 27, paragraph [0248]).  Thus pesticides are formulated into various forms, including wettable powders (page 27, paragraph [0248]).  Wettable powders, which may be compacted to form water dispersible granules, comprise an intimate mixture of the pesticide, a carrier, and surfactants (page 27, paragraph [0249]).  
Sun discloses wettable powder pesticidal compositions which comprise a dispersing agent, a flow enhancing agent, a bulking agent, a wetting agent, a pH-modifying agent, and a coated pesticidal matrix prepared by the process of their invention (column 6, lines 6-13).  The dispersing agents useful in the wettable powder pesticidal compositions include any of the conventional agents known in the art, wherein preferred dispersing agents include sodium lignosulfonate (column 6, lines 30-35).  The most preferred bulking agent is kaolin clay (column 6, lines 58-59).  Preferred wetting agents include sodium dioctyl sulfosuccinate (column 6, lines 64-66).  Sodium dioctyl sulfosuccinate is also known in the art as sodium bis(2-ethylhexyl) sulfosuccinate, as evidenced by the Chemical Book (see ‘EPA Substance Registry System’ entry on the first page of the Chemical Book).
Lee discloses a microbial agent comprising a strain of a bacteria (specifically Pseudomonas oleovorans) having a controlling activity against plant viral diseases (abstract).  
Ryu discloses a composition for controlling a plant disease containing as an active an active ingredient, high pressure-sterilized culture solution of a strain of Bacillus.  The aqueous formulation of the composition may consist of the active ingredient (the high pressure-sterilized culture solution of a strain of Bacillus), white carbon as a hygroscopic agent, sodium bis[2-ethylhexyl]sulfosuccinate as a wetting agent, sodium lignosulfonate as a dispersing agent, and kaolin as a bulking agent (page 3, paragraph [0050]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have prepared each of the JAM4054 and JAM4055 strains of Horiuchi into a wettable powder comprising white carbon (taught in Lee and Ryu), sodium bis[2-ethylhexyl]sulfosuccinate (taught in Sun and Ryu), sodium lignosulfonate (taught in Sun, Lee, and Ryu), and kaolin (taught in Sun, Lee, and Ryu).  One of ordinary skill in the art would have been motivated to have provided each of the JAM4054 and JAM4055 strains of Horiuchi as a wettable powder since pesticides, which include nematicides (which the invention 
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed February 5, 2021, with respect to the rejection under 35 U.S.C. 103 of claim 1 as being unpatentable over Liu in view of Parker, Sun, Lee, and Ryu, and in light of the Chemical Book; and the rejection under 35 U.S.C. 103 of claim 1 as being unpatentable over Duan in view of Parker, Sun, Lee, and Ryu, and in light of the Chemical Book have been fully considered and are persuasive.  In particular, the Declaration of Dr. Jin Cheol Kim under 37 C.F.R. 1.132 filed February 5, 2021, is persuasive in demonstrating that the Y-61 strain of Liu and the snf0407009 strain of Duan are distinct from the claimed A. niger F22 strain.  In particular, Table 2 on page 3 of the Declaration demonstrates that under the same treatment conditions (replicating the treatment conditions of Liu and Duan), the F22 strain has better nematicidal activity than the Liu and Duan strains (in particular, see the results of the F22 strain when cultured in the Liu medium and the Duan medium at the 5x and 10x dilution factors, as compared with the Liu and Duan strains at the 5x and 10x dilution factors).  Additionally, Table 3 on page 4 of the Declaration demonstrates that under the same treatment conditions, the F22 strain had superior nematicidal activity that the Liu (Ref 1) strain (in particular, see the results of the F22 strain when cultured in the Liu medium, as compared with the Liu strain, i.e. Ref 1).  Given the different results obtained as shown in Tables 2 and 3 of the Declaration, then the F22 strain is distinct from the Liu strain (Y-61 strain) and the Duan strain (snf0407009 strain).  Therefore, these rejections have been withdrawn. 
However, Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 103 over Zhu as the primary reference (Zhu in view of Parker, Sun, Lee, and Ryu, and in light of Murai and the Chemical Book) and the rejection under 35 U.S.C. 103 over Horiuchi as the primary reference (Horiuchi in view of Parker, Sun, Lee, and Ryu, and in light of Hussey and A. niger relative to Applicant’s F22 strain, then a serious doubt is created as to the sufficiency of the argued presumption that the Zhu ANUV90 strain could in fact be the same as the Applicant’s F22 strain.  The same argument is made with respect to the Horiuchi JAM4055 strain.  However, the evidence of the Declaration differentiating the claimed F22 strain from each of the Liu strain and the Duan strain only speaks to the rejections under 35 U.S.C. 103 over Liu and Duan as the primary references.  The fact that the strains of Liu and Duan are demonstrated to be distinct from the claimed F22 strain does not have any effect on the separate rejections under 35 U.S.C. 103 over Zhu and over Horiuchi as primary references.  
Applicant cites MPEP 2112(IV) which is directed to rationale or evidence to show inherency.  Applicant further cites Hansgirg v. Kimmer, 102 F.2d 212; 40 USPQ 665 (CCPA 1939) and In re Oelrich, 666 F.2d 578; 212 USPQ 434 (CCPA 1981), reciting the following: “Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.”  However, the basis of the rejection is not on the basis that the strains of Zhu and Horiuchi are inherently the claimed F22 strain; instead, the claimed F22 strain is rendered obvious by each of Zhu and Horiuchi, as opposed to the claimed F22 strain being anticipated by each of Zhu and Horiuchi.  The basis of the rejections under 35 U.S.C. 103 is that since the strains of Zhu and Horiuchi share properties with the claimed F22 strain, then the strains taught by Zhu and Horiuchi each appear to be the same as the claimed strain.  The burden then shifts to the Applicant to demonstrate that the strains of Zhu (A. niger ANUV90) and Horiuchi (strains JAM4054 and JAM4055) are distinct from the claimed F22 strain.


No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651   

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651